Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 Applicant's claim amendments filed 12/15/2020 have been received andconsidered by Examiner.  New claims 20-21 have been received and considered byExaminer.
REASONS FOR ALLOWANCE 
Applicant’s claim amendment and arguments have addressed the issues previously raised under 35 U.S.C. 112(b), second paragraph. The previous rejection of claims 1-19 under 35 U.S.C. 112(b) second paragraph is withdrawn. 
Claims 1-17 and 19-21 are allowed over the prior art of record. Among those, claims 1 and 20 are independent claims. 
The claims are allowed in view of Applicant's amendments and argumentssubmitted with the response on 12/15/2020. The examiner has reviewed theremarks submitted 12/15/2020 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest a thermoplastic elastomer composition in the specific manner as instantlyclaimed (in claim 1) or the medical tube formed from the thermoplastic elastomer composition (in claim 10), of which the instantly claimed thermoplastic elastomer composition calls for a hydrogenated block copolymer component meeting the specific material and structural requirements in combination with the specific properties limitations as so defined.  In particular, the hydrogenated block copolymer is a hydrogenated product of a block copolymer comprising first and second polymer blocks P comprising at least 50 mol % of an aromatic vinyl compound unit, and a polymer block Q comprising at least 50 mol % of a conjugated diene, wherein the hydrogenated block copolymer, before hydrogenation, has a formula of P-Q-P.  Further, the total content of the aromatic vinyl compound unit in the hydrogenated block copolymer must be from 8 to less than 20 mass%. The hydrogenated block copolymer has a melt flow rate (MFR) of 40 to 300 g/10 min in the specific manner as instantly recited. 
 Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a thermoplastic elastomer composition in the specific manner as instantly claimed (in claim 20), of which the instantly claimed thermoplastic elastomer composition calls for a blend of hydrogenated block copolymers each meeting the very specific material, structural and properties limitations in combination as so defined. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782